DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elected group 2 claims 11 – 20.  Claims 1-10 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/05/2020.  The restriction is made FINAL.

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2015/0075244 Ichiro Itaya (‘Itaya hereafter), App 14/487757
U.S. 2003/0074944 Stjepan et al. (‘Stjepan hereafter), App 10/004189
U.S. 2006/0107720 Rubbert et al. (‘Rubbert hereafter), App 10/992808
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 - 13 are currently being examined. 
No Claims have been withdrawn.
No Claims have been canceled.
Claims are 2 – 10 & 13 are objected to for allowable subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2015/0075244 Ichiro Itaya (‘Itaya hereafter).

		Regarding Claim[s] 1, ‘Itaya discloses all the claim limitations including: A wire forming apparatus (‘Itaya, Abst, Para 0010 -0013) that feeds a wire (‘Itaya, #30 (wire feeder)) to a forming space at a leading end of a wire guide (‘Itaya, #333 (wire guide), Abst, “wire forming apparatus which feeds out a wire to a formation space at a distal end of a wire guide and works the wire into a desired shape.”) and processes the wire into a desired shape (‘Itaya, Abst, “works the wire into desired shape.”) using a plurality of tools that are radially arranged (‘Itaya, Fig 1, #T1 – T4 (Radially arranged tools), in a radial pattern), 
the apparatus comprising: 
a rotary table (‘Itaya, #23 (rotating table)) that is rotatably supported by a table body (‘Itaya, system of #21 (table frame) & #20 (forming table)) and can rotate to change relative positions of the tools with respect to the wire guide (‘Itaya, #333 (wire guide)), 
the tools being able to be attached to and detached from the rotary table (‘Itaya, #23 (rotating table), Para 0005, “In other words, when not rotating a wire, it is necessary to change the mount positions of tools.” Tools are capable of detaching and attaching)
a table driving mechanism (‘Itaya, system of #230 (tool rotating means) and #240 (tool driving means)) that is supported by the table body (‘Itaya, system of #21 (table frame) & #20 (forming table)) and rotates the rotary table (‘Itaya, #23 (rotating table), #230 (tool rotating means)); 
a slide tool unit (‘Itaya, system of #213 (X rails) and #223 (Y rails)) that is attached to the rotary table (‘Itaya, #23 (rotating table)) and supports a slide tool  (‘Itaya, Fig 3B, #52 (shaft), is mounted through other components on #220 (table)) capable of sliding toward the wire guide (‘Itaya, #333 (wire guide)), 
of the plurality of tools (‘Itaya, #T1 – T4); and 
a tool slide mechanism (‘Itaya, Para 0011, #240 (tool driving means) moving in a two-dimensional direction) that is supported by the table body (‘Itaya, system of #21 (table frame) & #20 (forming table)) and transmits a driving force for sliding the slide tool (‘Itaya, Fig 3B, #52 (shaft)) to the slide tool unit (‘Itaya, system of #213 (X rails) and #223 (Y rails), being attached will transmit reaction forces),
wherein the tool slide mechanism has a single motive power transmission member that is rotatably supported by the table body (‘Itaya, Fig 3b, #243 (tool driving mechanism)), and 
a driving force generated by a rotation of the motive power transmission member is transmitted (‘Itaya, Para 0036), in common, 
to a plurality of slide tools attached to the rotary table (22, 22b) (‘Itaya, Fig 3b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0075244 Ichiro Itaya (‘Itaya hereafter), and in view of U.S. 2003/0074944 Stjepan et al. (‘Stjepan hereafter).
Regarding Claim[s] 11, ‘Itaya discloses all the claim limitations except is silent regarding: a wire feeder that supports the wire guide and feeds the wire to the wire guide; and a feeder moving mechanism that moves the wire feeder along a direction in which the wire is fed, wherein the wire feeder is moved between a forming position at which the wire guide is located in the forming space and a retraction position at which the wire guide is retracted from the forming space.
		However, ‘Stjepan teaches: Para 0037, “After a number of spring coils have been made from the wire 44, it may be desirable to manufacture a number of stiffer spring coils from a thicker wire, for example, wire 46. The microcontroller 144 then, at 964 of FIG. 11, provides a command to the motor controller 150 commanding the motor controller 150 to reverse the operation of the wire feed motor 74a. The end of the wire 44 is currently located at the wire cutter 132. By reversing the operation of the feed motor 74, the wire 44 is retracted from the wire cutter 132.” “Since the wire 44 was initially being fed through the feed roller 76a, the actuator 62a was in its extended state as illustrated in FIG. 5. The PLC 154 operates the actuator 62, so that it moves to its retracted state as illustrated in FIG. 6, thereby moving the carriage 32a and first wire guide block 52a slightly upward as viewed in FIG. 6.”
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Itaya with a means of retracting the wire guide as taught by ‘Stjepan in order to move the wire away from the cutter (‘Stjepan, Para 0037). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0075244 Ichiro Itaya (‘Itaya hereafter), and in view of U.S. 2003/0074944 Stjepan et al. (‘Stjepan hereafter), and in further view of U.S. 2006/0107720 Rubbert et al. (‘Rubbert hereafter).

Regarding Claim[s] 12, ‘Itaya and ‘Stjepan discloses all the claim limitations except is silent regarding: wire feeder includes a wire supply mechanism that supplies the wire, and a wire feeding mechanism that pulls the wire from the wire supply mechanism and feeds the wire to the wire guide, and the feeder moving mechanism moves the wire feeder by a driving force of a servo motor.
However, ‘Rubbert, does teach Para 0012, “guide bushing would preferably be adapted to the cross section of the wire in order to allow for precise twists.” “The wire would be fed through the bushing.” “The moveable gripper would grip the wire extending through the bushing and pull a predefined length of the wire out of the bushing, said length basing for instance on best estimates as disclosed in the '143 patent. Para, “The feeding mechanism can be activated for instance by steppers or servo motors. In addition to feeding the wire, the wire feeding mechanism 58 should also mechanically guide the wire at its outlet.”
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Itaya with wire feeder that pulls the wire from the wire supply moving by a servo motor as taught by ‘Rubbert in order to make use of the gripper mechanism (‘Rubbert, Para 0012). 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 2 with the limitations of claim 1.  Specifically, the prior art does not teach the combination of limitations wherein "a rotation tool unit that is attached to the rotary table and supports a rotation tool capable of rotating around a tool shaft.”
The closest prior art is as cited above (‘Itaya and ‘Itaya-471).  ‘Itaya and ‘Itaya-471 does not teach a rotation tool unit that supports a rotation tool that rotates around a tool shaft.
Furthermore, Examiner finds no motivation found to modify the prior art to include the specific limitations of dependent claims 3 - 10. To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 13 with the limitations of claims 11 and 1.  Specifically, the prior art does not teach the combination of limitations wherein "wire feeder feeds the wire without pivoting the wire around a wire axis.”
The closest prior art is as cited above (‘Itaya, ‘Itaya-471 and ‘Rubbert).  ‘‘Itaya, ‘Itaya-471 and ‘Rubbert does not teach: “wire feeder fees the wire without pivoting the wire around a wire axis.”
To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
07/13/2022